DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 31 March 2021 and 19 November 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canamero et al. (US 3673760) (hereinafter Canamero).
Regarding claim 1, the Canamero reference discloses a thermoforming packaging machine (vacuum forming machine, col. 3, lines 7-22 and col. 4, line 67 - col. 5, line 35), comprising: a film source (rotatable roll shaft 14) for receiving a lower film supply roll (roll of film16) and providing a lower film web (support sheet 18) unwound from the lower film supply 
Regarding claim 2, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the film source comprises a frame (pedestal support or base 12) having attached thereto the holding mandrel (14) and the film storage device (20a, 20b, 20c) (col. 3, lines 7-22).
Regarding claim 3, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the film storage device (20a, 20b, 20c) comprises a dancer (dancer 20c).
Regarding claim 4, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the film storage device (20a, 20b, 20c) comprises deflection elements (rollers 20a, 20b, 20c) for deflecting the lower film web (18).
Regarding claim 5, the Canamero reference discloses the thermoforming packaging machine according to claim 4, wherein the deflection elements (rollers 20a, 20b, 20c) comprise at least one stationary deflection element deflection elements (rollers 20a, 20b) and at least one movable deflection element (roller 20c).
Regarding claim 7, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the holding mandrel (14) is configured to receive the lower film supply roll (16) thereon in a non-rotatable manner (the mandrel does not rotate).
Regarding claim 10, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the film storage device (20a, 20b, 20c) is arranged above the holding mandrel (14) (as seen in fig. 4).
Regarding claim 12, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the film source (20a, 20b, 20c), the forming station (30) and the sealing station (71,100) are arranged linearly one after the other in a production line (as seen in fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Canamero et al. (US 3673760) (hereinafter Canamero) in view of Reil et al. (US 5201163) (hereinafter Reil).
Regarding claim 6, the Canamero reference discloses the thermoforming packaging machine according to claim 1, but does not teach that the film source is configured so that the lower film web (18) enters the film storage device (20a, 20b, 20c) on a first side of the holding mandrel (14) and exits the film storage device (20a, 20b, 20c) on an opposite, second side of the holding mandrel (14) when the lower film supply roll (18) is received in the film source.
The Reil reference discloses (see annotated portion of fig. 1 below) that it is old and well known in the relevant art to provide a film source (55) configured so that the lower film web (56) enters the film storage device (roller 57 and unlabeled roller) on a first side (left side in annotated fig. below) of the holding mandrel (the cross mark) and exits the film storage device (roller 57 and unlabeled roller) on an opposite, second side (right side in annotated fig. below) of the holding mandrel (the cross mark) when the lower film supply roll is received in the film source.

    PNG
    media_image1.png
    374
    406
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Canamero packaging machine by having had the film source is configured so that the lower film web (18) enters the film storage device (20a, 20b, 20c) on a first side of the holding mandrel (14) and exits the film storage device (20a, 20b, 20c) on an opposite, second side of the holding mandrel (14) when the lower film supply roll (18) is received in the film source, as suggested by Reil, in order to feed the film to into the machine.  In this instance, a skilled artisan would have recognized that the arrangement set forth in Reil is an acceptable alternative to the arrangement set forth in Canamero, and that the substitution of the one for the other would result in predictable and successful results.
Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Canamero et al. (US 3673760) (hereinafter Canamero) in view of Yu (US 2016/0221270).
Regarding claims 8 and 9, the Canamero reference discloses the thermoforming packaging machine, but does not expressly disclose the film source has a drive unit for driving the holding mandrel, so as to unwind the lower film web, and wherein the drive unit is configured to drive the holding mandrel for continuously and uniformly unwinding the lower film web.  However, the Yu reference discloses that it is old and well known in the packaging art to provide a film source (120) that has a drive unit (130) for driving the holding mandrel (see figs.), so as to unwind the lower film web (120), and wherein the drive unit (130) is configured to drive the holding mandrel for continuously and uniformly unwinding the lower film web (the motor may be driven at a continuous and uniform unwinding speed).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Canamero packaging machine by having had the film source has a drive unit for driving the holding mandrel, so as to unwind the lower film web, and wherein the drive unit is configured to drive the holding mandrel for continuously and uniformly unwinding the lower film web, as suggested by Yu, as an alternative technique of feeding the lower film into the machine.  In this instance, a skilled artisan would have recognized that the arrangement set forth in Yu is an acceptable alternative to the arrangement set forth in Canamero, and that the substitution of the one for the other would result in predictable and successful results.
Regarding claim 11, the Canamero reference discloses the thermoforming packaging machine according to claim 1, wherein the film storage device is arranged below the holding mandrel.  However, the Yu reference discloses that it is old and well known in the relevant 

    PNG
    media_image2.png
    356
    600
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Canamero packaging machine by having had the film storage device arranged below the holding mandrel, as suggested by Yu, as an alternative technique of feeding the lower film into the machine.  In this instance, a skilled artisan would have recognized that the arrangement set forth in Yu is an acceptable alternative to the arrangement set forth in Canamero, and that the substitution of the one for the other would result in predictable and successful results.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Canamero et al. (US 3673760) (hereinafter Canamero) in view of Alberti et al. (US 2010/0287882) (hereinafter Alberti).
Regarding claim 13, the Canamero reference discloses the thermoforming packaging machine according to claim 1, but does not disclose wherein the forming station and the sealing station are arranged linearly one after the other in a production line and the film source is arranged laterally offset relative to the production line.  The Alberti discloses that it is old and well known in the relevant art to arrange a film supply source (reels B) that is laterally offset from the processing components of the packaging machine (see fig. 2) for “reasons of space” so that the processing component stations, i.e. wrapping, are arranged linearly one after the other in a production line and the film source is arranged laterally offset relative to the production line (see paragraphs [0019] and [0022]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Canamero packaging machine by having had the forming station and the sealing station are arranged linearly one after the other in a production line and the film source is arranged laterally offset relative to the production line, as suggested by Alberti, in order to arrange the components in a space saving orientation as taught by Alberti.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolf et al. (US 271) teaches a packaging machine with a film supply (102, 108) and a film storage device (112, 114, 120) located vertical above the film supply (102, 108).
Haug (EP ‘295) teaches a packaging machine with a film supply (22) and a film storage device (25-28).
Wimmer et al. (WO 617) teaches a packaging machine with continuous operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 February 2022